Exhibit 10(g)

 

PARENT UNDERTAKING AGREEMENT

 

AGREEMENT, dated as of June 17, 2003, made by UNITED RENTALS, INC., a Delaware
corporation (the “Parent”), in favor of DEUTSCHE BANK SECURITIES, INC.
(“Deutsche Bank”), as agent (the “Agent”) for the benefit of the Secured
Parties.

 

PRELIMINARY STATEMENTS:

 

(1)    United Rentals (North America), Inc., a Delaware Corporation (“URNA”),
United Rentals Northwest, Inc., an Oregon Corporation (“URNW”), United Rentals
Southeast, L.P., a Georgia limited partnership (“URSE”) and United Equipment
Rentals Gulf, L.P., a Texas limited partnership (“UR Gulf”) (each of URNA, URNW,
URSE and UR Gulf, an “Originator” and, collectively, the “Originators”) and
United Rentals Receivables LLC I, a Delaware limited liability company (“United
Receivables I”) have entered into a Purchase and Contribution Agreement, dated
as of June 17, 2003 (such agreement, as it may hereafter be amended or otherwise
modified from time to time, being the “Purchase Agreement”).

 

(2)    Deutsche Bank, a Delaware corporation, as the Agent, United Rentals
Receivables LLC II, a Delaware limited liability company, as Seller, United
Rentals, Inc., a Delaware corporation, as Collection Agent, Gemini
Securitization Corp., as an Investor, Deutsche Bank, AG, New York Branch, as a
Group Agent, Administrator and an Investor, the entities from time to time that
become party thereto as Investors, the entities from time to time that become
parties thereto as agent of Investor Groups and the entities that from time to
time become parties thereto as Administrators, have entered into a Receivables
Purchase Agreement, dated as of June 17, 2003 (such agreement, as it may
hereafter be amended or otherwise modified from time to time, being the
“Receivables Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined).

 

(3)    It is a condition precedent to the making of purchases of Transferred
Assets (as defined in the Purchase Agreement) by United Receivables I under the
Purchase Agreement and to the making of purchases of Affected Assets by the
Investors under the Receivables Agreement that the Parent, of which each
Originator is a direct or indirect wholly owned subsidiary, shall have executed
and delivered this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to (i) induce
United Receivables I to make purchases under the Purchase Agreement and (ii)
induce the Investors to make purchases under the Receivables Agreement, the
Parent hereby agrees as follows:

 

SECTION  1.    Unconditional Undertaking.

 

(a)    The Parent hereby unconditionally and irrevocably undertakes and agrees
with and for the benefit of United Receivables I, the Seller and the Agent, on
behalf of the Secured Parties, to cause the due and punctual performance and
observance by (i) each of the Originators of all of the terms, covenants,
conditions, agreements and undertakings on the part of each such Originator to
be performed or observed under the Purchase Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of
each of the Originators now or hereafter existing under the Purchase Agreement,
whether for deemed collections, indemnification payments, fees, expenses or
similar obligations (all of the foregoing being, the “Originator Obligations”),
and (ii) the Collection Agent, so long as it is an Affiliate of the Parent
(other than SPV I or SPV II) (an “Affiliate Collection Agent”), of all of the
terms, covenants, conditions, agreements and undertakings on the part of such
Affiliate Collection Agent to be performed or observed under the Receivables
Agreement in accordance with the terms thereof, including the punctual payment
when due of all obligations of each Affiliate Collection Agent now or hereafter
existing under the Receivables Agreement, whether for indemnification payments,
fees, expenses or similar obligations (all of the foregoing, the “Affiliate
Collection Agent Obligations”, and together with the Originator Obligations, the
“Obligations”) and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by United Receivables I, the Seller, the
Agent and the Secured Parties in enforcing any rights under this Agreement.

 

(b)    In the event that the Originators shall fail in any manner whatsoever to
perform or observe any of the Originator Obligations when the same shall be
required to be performed or observed under the Purchase Agreement, then the
Parent will duly and punctually perform or observe, or cause to be duly and
punctually performed or observed, such Originator Obligations, and it shall not
be a condition to the accrual of the obligation of the Parent hereunder to
perform or observe any Originator Obligation (or to cause the same to be
performed or observed) that United Receivables I, the Seller, the Agent or any
Secured Party shall have first made any request of or demand upon or given any
notice to the Parent or to the Originators or their respective successors or
assigns, or have

 

2



--------------------------------------------------------------------------------

instituted any action or proceeding against the Parent or the Originators or
their respective successors or assigns in respect thereof.

 

(c)    In the event that an Affiliate Collection Agent shall fail in any manner
whatsoever to perform or observe any of the Affiliate Collection Agent
Obligations when the same shall be required to be performed or observed under
the Receivables Agreement, then the Parent will duly and punctually perform or
observe, or cause to be duly and punctually performed or observed, such
Affiliate Collection Agent Obligations, and it shall not be a condition to the
accrual of the obligation of the Parent hereunder to perform or observe any
Affiliate Collection Agent Obligation (or to cause the same to be performed or
observed) that United Receivables I, the Seller, the Agent or any Secured Party
shall have first made any request of or demand upon or given any notice to the
Parent or to the Affiliate Collection Agent or their respective successors or
assigns, or have instituted any action or proceeding against the Parent or the
Affiliate Collection Agent or their respective successors or assigns in respect
thereof.

 

SECTION  2.    Obligation Absolute.

 

The Parent undertakes that the Obligations will be performed or paid strictly in
accordance with the terms of the Purchase Agreement or the Receivables
Agreement, as applicable, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of United Receivables I, the Seller, the Agent or the Secured Parties
with respect thereto. The obligations of the Parent under this Agreement are
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against the Parent to enforce this Agreement, irrespective of
whether any action is brought against any Originator or any Affiliate Collection
Agent or whether any Originator or any Affiliate Collection Agent is joined in
any such action or actions. The liability of the Parent under this Agreement
shall be absolute and unconditional irrespective of:

 

(i)    any lack of validity or enforceability of the Purchase Agreement, the
Receivables Agreement or any other agreement or instrument relating thereto;

 

(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Purchase Agreement, the Receivables Agreement
or any other agreement or instrument relating

 

3



--------------------------------------------------------------------------------

thereto, including, without limitation, any increase in the Obligations
resulting from additional purchases of Receivables (as defined in the Purchase
Agreement and the Receivables Agreement) or otherwise;

 

(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Obligations;

 

(iv)    any manner of application of collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of any
Originator or any Affiliate Collection Agent;

 

(v)    any change, restructuring or termination of the corporate structure or
existence of any Originator or any Affiliate Collection Agent;

 

(vi)    any change in the party acting as Collection Agent under the Receivables
Agreement; or

 

(vii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Originator, any Affiliate Collection Agent
or a guarantor.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by United Receivables I, the Seller, the Agent or any
Secured Party upon the insolvency, bankruptcy or reorganization of any
Originator, or any Affiliate Collection Agent or otherwise, all as though
payment had not been made.

 

SECTION  3.    Waiver.

 

The Parent hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations and this Agreement and any
requirement that United Receivables I, the Seller, the Agent or any Secured
Party protect, secure, perfect or insure any security interest or lien or any
property subject thereto or exhaust any right or take any action against any
Originator, any Affiliate Collection Agent or any other person or entity or any
collateral.

 

SECTION  4.    Subrogation.

 

The Parent hereby waives and releases all rights of subrogation against the
Originators, any Affiliate Collection Agent and their respective

 

4



--------------------------------------------------------------------------------

property and all rights of indemnification, contribution and reimbursement from
the Originators, any Affiliate Collection Agent and their respective property,
in each case in connection with this Agreement and any payments made hereunder,
and regardless of whether such rights arise by operation of law, pursuant to
contract or otherwise.

 

SECTION  5.    Representations and Warranties.

 

The Parent represents and warrants as follows:

 

(a)    The Parent is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction indicated at the beginning of
this Agreement.

 

(b)    The execution, delivery and performance by the Parent of this Agreement
(i) are within the Parent’s corporate powers, (ii) have been duly authorized by
all necessary corporate action and (iii) do not contravene (w) the charter,
articles of incorporation or bylaws of the Parent, (x) any law, rule or
regulation applicable to the Parent, (y) any contractual restriction binding on
or affecting the Parent or its property, the violation of which could reasonably
be expected to have a material adverse effect on the Parent, or an adverse
effect on the collectibility of any Affected Assets or on the performance by the
Parent of its obligations hereunder (for any reason other than the occurrence of
an adverse effect, whether material or not, on the Parent with respect to
determining whether an adverse effect on the collectibility of any Affected
Assets or on the performance by the Parent of its obligations hereunder has
occurred) or (z) any order, writ, judgment, award, injunction or decree binding
on or affecting the Parent or its property. This Agreement has been duly
executed and delivered by a duly authorized officer of the Parent.

 

(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Parent of this Agreement, except
for those already obtained.

 

(d)    This Agreement constitutes the legal, valid and binding obligation of the
Parent enforceable against the Parent in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

5



--------------------------------------------------------------------------------

(e)    The consolidated balance sheets of the Parent and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of the Parent and its Subsidiaries for such
fiscal year, copies of which have been furnished to the Agent, fairly present in
all material respects the consolidated financial condition of the Parent and its
Subsidiaries as at such date and the consolidated results of the operations of
the Parent and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since March 31, 2003 there has been no material adverse change in the
business, operations, property or financial or other condition of the Parent.

 

(f)    Except as set forth in Schedule I hereto, there is no pending or, to the
Parent’s knowledge, threatened action or proceeding affecting the Parent before
any court, governmental agency or arbitrator which could reasonably be expected
to materially adversely affect the financial condition or operations of the
Parent or materially adversely affect the ability of the Parent to perform its
obligations under this Agreement or which purports to affect the legality,
validity or enforceability of this Agreement.

 

(g)    All information and each financial statement, document, book, record or
report furnished at any time by the Parent to United Receivables I, the Seller,
the Agent or any Secured Party in connection with this Agreement is true,
complete and accurate in all material respects as of its date or (except as
otherwise disclosed to United Receivables I, the Seller, the Agent or such
Secured Party, as the case may be, at such time) as of the date so furnished,
and, as of such date, no such document contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

 

(h)    Each Originator is a direct or indirect wholly owned subsidiary of the
Parent.

 

(i)    The obligations of the Parent under this Agreement do rank and will rank
at least pari passu in priority of payment and in all other respects with all
other unsecured Debt of the Parent.

 

SECTION  6.    Covenants.

 

The Parent covenants and agrees that, until the latest of payment in full of the
Obligations, the Purchase Termination Date (as defined in the Purchase
Agreement), the Termination Date, the date on which there is no Unpaid Balance

 

6



--------------------------------------------------------------------------------

of any Receivable (as defined in the Purchase Agreement) outstanding or the date
(i) all other amounts owed by the Originators under the Purchase Agreement to
United Receivables I are paid in full and (ii) all Affiliate Collection Agent
Obligations owed by an Affiliate Collection Agent under the Receivables
Agreement are paid in full, the Parent will, unless the Agent (on behalf of the
Secured Parties) shall otherwise consent in writing:

 

(a)    Compliance with Laws, Etc.  Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties.

 

(b)    Preservation of Corporate Existence.  Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation in each relevant jurisdiction, except to the extent that the failure
so to preserve and maintain such existence, rights, franchises, privileges and
qualification would not materially adversely affect the interests of United
Receivables I, the Seller, the Agent or any Secured Party hereunder, or the
ability of the Parent to perform its obligations hereunder.

 

(c)    Reporting Requirements.  Furnish to the Agent:

 

(i)  as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of the Parent and its Subsidiaries,
consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such quarter and consolidated statements of income and retained earnings of the
Parent and its Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of the Parent; provided, that upon the filing of any such
document on Edgar, the Parent shall be deemed to have delivered such document in
accordance with the terms hereof;

 

(ii)  as soon as available and in any event within 90 days after the end of each
fiscal year of the Parent and its Subsidiaries, a copy of the annual report on
Form 10-K for such year for the Parent and its Subsidiaries, containing
consolidated financial statements of the Parent and its Subsidiaries for such
year audited by Ernst & Young or other independent public accountants acceptable
to the Agent; provided, that upon the filing of

 

7



--------------------------------------------------------------------------------

any such document on Edgar, the Parent shall be deemed to have delivered such
document in accordance with the terms hereof;

 

(iii) together with the financial statements required hereunder, a compliance
certificate signed by the Parent’s chief financial officer stating that (A) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Parent and its Subsidiaries
and (B) to the best of such Person’s knowledge, no Termination Event, Potential
Termination Event, PCA Termination Event or Potential PCA Termination Event
exists, or if any Termination Event, Potential Termination Event, PCA
Termination Event or Potential PCA Termination Event exists, stating the nature
and status thereof and showing the computation of, and showing compliance with,
each of the financial ratios and restrictions set forth in Section 6.2(l) of the
Purchase Agreement

 

(iv) promptly after the filing, giving or receiving thereof, copies of all
reports and notices with respect to any Reportable Event pertaining to any
Pension Plan and copies of any reports or notices, if any, which the Parent or
any ERISA Affiliate thereof files under ERISA with the Internal Revenue Service
or the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or
which the Parent or any ERISA Affiliate thereof receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Parent or any ERISA Affiliate thereof is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Parent
and/or any such ERISA Affiliate in excess of $1,000,000; and

 

(v) promptly following any such request, such other information (including, to
the extent such information is available to the Parent, or can be obtained or
prepared by the Parent without unreasonable expense, non-financial information),
as the Agent may from time to time reasonably request with respect to the
Receivables (as defined in the Purchase Agreement), the Parent, United
Receivables I, any Originator or any Affiliate Collection Agent.

 

(d)    Ownership.  Maintain each Originator as a direct or indirect wholly owned
subsidiary of the Parent.

 

8



--------------------------------------------------------------------------------

SECTION 7.  Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by the Parent herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Parent (only with respect to
amendments) and United Receivables I, the Seller and the Agent, as agent for the
Secured Parties, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 8.  Addresses for Notices.

 

All notices and other communications hereunder shall be in writing (which shall
include facsimile communication), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail, if to United Receivables I, at its address at 5
Greenwich Office Park, Greenwich, CT 06830, if to the Seller, at its address at
5 Greenwich Office Park, Greenwich, CT 06830, if to the Agent, at its address at
60 Wall Street, New York, NY 10005 and if to the Parent, at the address set
forth under its name on the signature pages hereof, or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party. Notices and communications by facsimile shall be effective when
sent, and notices and communications sent by other means shall be effective when
received.

 

SECTION 9.  No Waiver; Remedies.

 

No failure on the part of United Receivables I, the Seller, the Agent or any
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 10.  Continuing Agreement; Assignments under the Receivables Agreement
and the Purchase Agreement.

 

This Agreement is a continuing agreement and shall

 

(i)  remain in full force and effect until the latest of (x) the payment and
performance in full of the Obligations and the payment of all other

 

9



--------------------------------------------------------------------------------

amounts payable under this Agreement, (y) the Final Payout Date and (z) the
Termination Date,

 

(ii)  be binding upon the Parent, its successors and assigns and

 

(iii)  inure to the benefit of, and be enforceable by, United Receivables I, the
Seller, the Agent, the Secured Parties and their respective successors,
transferees and assigns.

 

Without limiting the generality of the foregoing clause (iii), any Investor may
assign all or any of its interest in Asset Interests under the Receivables
Agreement to any assignee as permitted under the Receivables Agreement, and such
assignee shall thereupon become vested with all the benefits in respect thereof
granted to such Investor herein or otherwise.

 

SECTION 11.  GOVERNING LAW.

 

THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH SHALL APPLY HERETO.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

UNITED RENTALS, INC.

 

By:

 

--------------------------------------------------------------------------------

    Name:     Title:

 

          Address:     5 Greenwich Office Park     Greenwich, CT 06830

 

11



--------------------------------------------------------------------------------

Schedule I

 

 

12